MAXEY, District Judge
(dissenting). The answer of the defénd-ant contains the following admissions:
“That the accident was caused (1) by the carelessness of the track walker in not noticing the defect in the rail which caused the derailment of the first train, and (2) by the carelessness of the engineer of the second train in following too closely behind the first train. Respondent admits that the action of both of these parties, to wit, the track walker and the engineer of the second train, was in violation of the rules of the company.”
The answer in plain language admits that the accident to the defendant in error was due to the negligence of the track walker, combined with that of the locomotive engineer. Hence the negligence of the track walker concurred with the carelessness of the locomotive engineer in producing or causing the accident. The duty of providing a safe place for an employé to work is the duty of the master, which cannot be delegated, so as to relieve the master of responsibility. That duty the master in the present case failed to discharge, and it should be held liable to the defendant in error for the injuries sustained by him, notwithstanding the negligence of the locomotive engineer. Thus it was said by the court in Deserant v. Railroad Company, 178 U. S. at page 420, 20 Sup. Ct. at page 972, 44 L. Ed. 1127:
“It is undoubtedly the master’s duty to furnish safe appliances and safe working places, and if the neglect of this duty concurs with that of the negligence of a fellow servant, the master has been held to be liable.”
In Kreigh v. Westinghouse & Co., 214 U. S. at page 257, 29 Sup. Ct. at page 622, 53 L. Ed. 984, the rule is stated in the following language :
“If the negligence of the master in failing to provide and maintain a safe place to work contributed to the injury received by the plaintiff, the master would be liable, notwithstanding the concurring negligence of those performing the work.”
That the duty of the master to provide for his employes safe appliances and a safe place to work cannot be delegated, see Railroad Company v. Herbert, 116 U. S. at page 647, 648, 6 Sup. Ct. 590, 29 L. Ed. 755.
The writer .is of the opinion that the judgment should be affirmed.